Citation Nr: 0812202	
Decision Date: 04/11/08    Archive Date: 04/23/08

DOCKET NO.  05-07 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran served on active duty from September 1963 to June 
1983.

When this matter was last before the Board of Veterans' 
Appeals (Board) in January 2007, it was remanded to the 
Department of Veterans' Affairs (VA) New Orleans, Louisiana, 
Regional Office (RO) through the Appeals Management Center 
(AMC) for referral to the VA Director of Compensation and 
Pension Services for consideration of entitlement to a total 
rating based on individual unemployability on an 
extraschedular basis.  Following the referral, a supplemental 
statement of the case was issued in November 2007, and the 
case was returned to the Board.  

At the August 2006 hearing before the Board, the veteran 
asserted claims for increased ratings for his service-
connected right ankle disability and his service-connected 
seizure disorder.  They are referred to the RO for 
appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The last supplemental statement of the case pertaining to the 
veteran's claim was issued in November 2007.  In January 
2008, a medical opinion dated in January 2008 written by 
Raoul P. Rodriguez, Jr., M.D. was received at the AMC.  In 
this opinion, Dr. Rodriguez first noted that the veteran has 
had several total ankle replacements, including one in April 
2007, and a "revision" in December 2007.  Dr. Rodriguez 
described the "severe restrictions" caused by the veteran's 
right ankle disability and concluded that the veteran 
"should be considered unemployable due to his ankle 
disability."  

Neither the veteran nor his representative included a waiver 
of consideration of that evidence by the RO.  This evidence 
addresses the severity of the service-connected right ankle 
disability and pertains to the effect that condition has on 
the veteran's employability.  It is clearly relevant to the 
issue of TDIU and must be considered in addressing that 
issue.  A supplemental statement of the case will be issued 
and furnished to an appellant and his representative, 
following the receipt of additional pertinent evidence after 
a statement of the case or the most recent supplemental 
statement of the case has been issued and before the appeal 
is certified and transferred to the Board.  38 C.F.R. 
§ 19.37(a).  It is incumbent upon the RO through the AMC to 
review the evidence and issue an appropriate supplemental 
statement of the case.  

The medical statement from Dr. Rodriguez references 
additional revisions of the total right ankle replacement, as 
recently as December 2007.  The next most recent medical 
evidence in the claims file is dated in April 2003.  Clearly 
there are pertinent medical records that have not been 
sought.  It is incumbent upon VA to assist the veteran in 
obtaining treatment records and medical evidence, the 
location of which has been specifically identified in order 
to fully determine the nature and severity of any disability 
at issue.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159.  

Finally, the medical opinion offered by Dr. Rodriguez 
suggests that there has been an increase in the severity of 
the veteran's right ankle disability since the last VA 
examination in April 2003, and further suggests that this 
increase may have had a significant effect on the veteran's 
employability.  VA's duty to assist the claimant in the 
development of his claims includes obtaining a medical 
opinion whenever such an opinion is necessary to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4), 4.1.  Consequently, the necessity for 
appropriate examination(s) is shown for the proper assessment 
of the veteran's claim.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining all necessary 
information, authorizations, and 
releases, obtain copies of all treatment 
records identified by the veteran, 
regardless of the source, from any health 
care provider who has treated the veteran 
for the right ankle disorder at issue 
since April 2003, the date of the most 
recent treatment records in the claims 
file.  Specifically, obtain copies of any 
medical records, statements, or opinions 
from the veteran's physician, Dr. Raoul 
P. Rodriguez, Jr., M.D., and medical 
records of the revisions of the total 
right ankle replacement that were 
reportedly done in April 2007 and 
December 2007.  All records obtained 
should be associated with the claims 
file.

2.  After completion of the foregoing, 
schedule the veteran for a VA orthopedic 
examination to determine the current 
severity of his service-connected right 
ankle disability, characterized as a 
right total ankle arthroplasty.  The 
claims file, a copy of this remand, and 
any additional evidence obtained pursuant 
to the requests above, should be made 
available to the examiners for review.  
Any indicated studies should be 
performed.  

The examiner should undertake range of 
motion studies for the right ankle, 
noting the exact measurements for flexion 
and extension, specifically identifying 
any excursion of motion accompanied by 
pain.  The extent of any incoordination, 
weakened movement and excess fatigability 
on use should be described.  To the 
extent possible, the functional 
impairment due to incoordination, 
weakened movement and excess fatigability 
on use should be assessed in terms of 
additional degrees of limitation of 
motion.  

The examiner should provide a specific 
opinion as to the extent to which the 
veteran's right ankle disorder renders 
him unemployable.  

A complete rationale must be provided for 
any opinion expressed.

3.  Thereafter, review the claims file to 
ensure that all of the foregoing 
requested development has been completed, 
and pursue any development required by 
the record at hand, including further 
medical review or examination.  

4.  After undertaking any development 
deemed essential in addition to that 
specified above, as provided by 38 C.F.R. 
§§ 3.321(b)(1) and 4.16(b) (2007), refer 
the appeal to the Director, Compensation 
and Pension Service, for extra-schedular 
consideration on the issue of entitlement 
to a total rating based on individual 
unemployability due to service-connected 
disabilities.

5.  Thereafter, readjudicate the claim 
now under appeal, to include 
consideration of all evidence received 
since the most recent supplemental 
statement of the case.  If the 
determination is not a full grant of 
benefits sought, namely, the grant of a 
total rating based on individual 
unemployability due to service-connected 
disabilities, furnish the veteran with a 
supplemental statement of the case and 
afford him an opportunity to respond 
before the case is returned to the Board.

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the AMC; however, the veteran is hereby notified that failure 
to report for any scheduled VA examination(s) without good 
cause shown may adversely affect the outcome of his claim for 
service connection and result in a denial.  38 C.F.R. § 3.655 
(2007).  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



